Order so far as appealed from affirmed, with ten dollars costs and disbursements. Memorandum: In affirming this order we are not called upon to determine what the construction of this will should be further than to say that we find questions of fact under both claims, that respecting the easements and that respecting the construction of the will. All concur. (The order denies motion to strike out amended answer and for summary judgment in an action to recover purchase price of a house purchased on a contract.) Present — Sears, P. J., Taylor, Edgcomb, Thompson and Lewis, JJ.